Citation Nr: 1715956	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-35 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1946 to January 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, Philippines.  The Veteran filed a timely Notice of Disagreement in April 2015 and a Statement of the Case was issued in September 2015.  The Veteran perfected his appeal in October 2015.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, further development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming service connection for bilateral hearing loss.  The Veteran contends that his hearing loss is due to his in-service noise exposure, including combat with the enemy and loud blasts from artillery. 

As an initial matter, the record is void of any in-service records.  After several attempts made by the RO to obtain such records, the RO was notified by the National Archives and Records Administration that the Veteran's records were not obtainable and more than likely were destroyed in the 1973 fire.  All other attempts to locate any of the Veteran's in-service records have been unsuccessful.  The Board notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

Moreover, the Board finds that the Veteran has not been afforded a VA examination for the claim on appeal.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record is void of any medical records.  The record does, however, contain the Veteran's military personnel records that confirm the Veteran was engaged in combat during active service.  The record further demonstrates that in October 2015 and January 2017, the Veteran requested the VA provide him with an examination.  Unfortunately, the Veteran was not afforded one. 

As such, because the Veteran asserts he currently suffers from a hearing disability, coupled with his competent lay statements of in-service noise exposure, the Board finds that a remand is required in order to provide the Veteran with a VA examination to determine whether the Veteran has a current hearing disability for VA purposes, and if so, the etiology of such hearing disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's bilateral hearing loss claim.

2. Attempt to obtain the names and addresses of any medical care providers who treated the Veteran for hearing loss since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran currently suffers from a hearing loss disability for VA purposes.  The record and a copy of this Remand must be made available to the examiner.  

Following the examination and a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset of current symptomatology, the examiner should opine as to whether the Veteran has a current diagnosis of a hearing disability in one or both ears; and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss had its onset during, or is otherwise related to, his active duty service, to include his credible accounts of in-service noise exposure as a result of artillery and other descriptions of combat.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

4. Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





